                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

IN RE:                                           §
                                                 §
Orly Genger,                                     §       Chapter 7
                                                 §       Case No. 19-10926-tmd
         Debtor.                                 §


                   NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
                       OF ALL NOTICES, PLEADINGS AND ORDERS

TO ALL PARTIES:

         PLEASE TAKE NOTICE that the undersigned hereby appears as counsel to the Orly

Genger 1993 Trust (the “Trust”), a party in interest in the above-captioned, Chapter 7 case, and,

pursuant to Federal Rules of Bankruptcy Procedure 2002, 9007, and 9010, requests that all

notices given or required to be given in these cases, and all papers served or required to be

served in these cases, be served upon the Trust by and through service on the following counsel:

                                        Jay H. Ong, Esq.
                                 Munsch Hardt Kopf & Harr, P.C.
                                 303 Colorado Street, Suite 2600
                                      Austin, Texas 78701
                                  Telephone:    (512) 391-6100
                                  Facsimile:    (512) 391-6149
                                       jong@munsch.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes, but is not

limited to, all pleadings, orders, notices, and other papers referred to in any rule of the Federal

Rules of Bankruptcy Procedure and Local Bankruptcy Rules and additionally includes, without

limitation, notices of any application, complaint, demand, hearing, motion, petition, order,

pleading or request, whether formal or informal, whether written or oral, and whether transmitted

or conveyed by mail, telephone or otherwise.



NOTICE OF APPEARANCE                                                                         Page 1
4842-5285-6738v.1 018606.00001
         PLEASE TAKE FURTHER NOTICE that the undersigned hereby further requests that

the Debtor and her counsel, the Chapter 7 Trustee, the United States Trustee, and the Clerk of the

Court, and all parties filing a notice of appearance herein place the undersigned’s name and

address, as counsel to the Trust on any mailing matrix to be prepared or existing in the above

referenced case.

         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance is not intended to

be, and shall not constitute, a consent by the Trust to the Bankruptcy Court’s subject matter

jurisdiction, personal jurisdiction, venue, or core jurisdiction, shall not constitute a waiver of

strict service in connection with any adversary proceeding related to this case, and shall not

constitute a waiver of any: (i) right to have final orders in non-core matters entered only after de

novo review by a District Court judge; (ii) right to trial by jury in any proceeding so triable in

this case or any case, controversy, or proceeding related in this case; (iii) right to have the

District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal; or (iv) other rights, claims, actions, defenses, setoffs or recoupments to which the

Trust is or may be entitled in law or in equity, all of which rights, claims, actions, defenses,

setoffs and recoupments are expressly reserved.




NOTICE OF APPEARANCE                                                                          Page 2
4842-5285-6738v.1 018606.00001
                                                  Respectfully submitted:

                                                  By:      /s/ Jay H. Ong
                                                        Jay H. Ong
                                                        Texas State Bar No. 24028756
                                                        MUNSCH HARDT KOPF & HARR, P.C.
                                                        303 Colorado Street, Suite 2600
                                                        Austin, Texas 78701
                                                        Telephone: (512) 391-6100
                                                        Facsimile: (512) 391-6149
                                                        Email: jong@munsch.com

                                                  Counsel for The Orly Genger 1993 Trust___




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 22nd day of August, 2019, I personally caused to be served a
true and correct copy of the above and foregoing document, by electronically filing it with the
Court using the Court’s CM/ECF system, which sent notification to all parties of interest
receiving notice in this case through the CM/ECF system, and upon the parties shown on the
attached service list, via first class U.S. Mail.




                                                            /s/ Jay H. Ong
                                                            Jay H. Ong




NOTICE OF APPEARANCE                                                                        Page 3
4842-5285-6738v.1 018606.00001
Label Matrix for local noticing                      U.S. BANKRUPTCY COURT                                Arie Genger
0542-1                                               903 SAN JACINTO, SUITE 322                           19111 Collins Ave.
Case 19-10926-tmd                                    AUSTIN, TX 78701-2450                                Apt. 706
Western District of Texas                                                                                 Sunny Isles, FL 33160-2379
Austin
Thu Aug 22 10:08:04 CDT 2019
Arie Genger                                          Eric Herschmann                                      Eric Herschmann
c/o Deborah D. Williamson                            210 Lavaca St., Unit 1903                            c/o Raymond Battaglia
Dykema Gossett PLLC                                  Austin, TX 78701-4582                                66 Granburg Circle
112 East Pecan St #1800                                                                                   San Antonio TX 78218-3010
San Antonio, TX 78205-1521

(p)INTERNAL REVENUE SERVICE                          Kasowitz, Benson, Torres LLP                         Sagi Genger
CENTRALIZED INSOLVENCY OPERATIONS                    Attn: Daniel Benson, Esq.                            c/o John Dellaportas
PO BOX 7346                                          1633 Broadway, 21st Floor                            Emmt Marvin & Martin LLP
PHILADELPHIA PA 19101-7346                           New York, NY 10019-6708                              120 Broadway 32nd Fl
                                                                                                          New York NY 10271-3291

Sagi Genger                                          United States Trustee                                United States Trustee - AU12
c/o Sabrina Streusand                                903 San Jacinto, Ste. 230                            United States Trustee
Streusand Landon Ozburn & Lemmon LLP                 Austin, TX 78701-2450                                903 San Jacinto Blvd, Suite 230
1801 S Mopac Expwy #320                                                                                   Austin, TX 78701-2450
Austin TX 78746

Zeichner Ellman & Krause LLP                         Eric J. Taube                                        Orly Genger
1211 Avenue of the Americas                          Waller Lansden Dortch & Davis, LLP                   210 Lavaca St.
40th Floor                                           100 Congress Ave, Suite 1800                         Unit 1903
New York, NY 10036-6149                              Austin, TX 78701-4042                                Austin, TX 78701-4582


Ron Satija
P.O. Box 660208
Austin, TX 78766-7208




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                             End of Label Matrix
P.O. Box 21126                                       Mailable recipients    15
Philadelphia, PA 19114                               Bypassed recipients     0
                                                     Total                  15
